Citation Nr: 0936817	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-18 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for status post right 
hemicolectomy, carcinoid tumor to terminal ileum of the small 
bowel with pericolonic lymph node metastases and excision of 
two lymph nodes (claimed as cancer of the lymph 
nodes/carcinoma syndrome), to include as due to Agent Orange 
(AO) exposure.  

2.  Entitlement to service connection for claimed rheumatoid 
arthritis.  


REPRESENTATION

Appellant represented by:	Jan Dills, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 
1971.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the RO that 
denied the claim of service connection for status post right 
hemicolectomy, carcinoid tumor of the terminal ileum of the 
small bowel with pericolonic lymph node metastases and cancer 
of the lymph nodes/carcinoma syndrome to include as due to AO 
exposure, and for rheumatoid arthritis.  

In April 2006 and May 2008, the Board remanded the issues on 
appeal to the RO for additional evidentiary development.  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in March 2008.  

The appeal is  being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

In July 2009, the Veteran's attorney submitted a VA Form 9 in 
which she indicated that, in addition to continuing his 
disagreement with the prior denial of his claims, the Veteran 
desired a Decision Review Officer (DRO) hearing at the RO, 
and then a Board hearing by videoconference, if the issues 
were unresolved.  

In light of the Veteran's request, these matters must be 
remanded to ensure that all due process and any indicated 
development requirements are met.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and provide any 
further notification deemed warranted by VCAA prior to 
readjudicating the remanded claims.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should undertake to clarify 
the recent hearing request to include 
scheduling the Veteran for a Decision 
Review Officer (DRO) hearing and/or 
videoconference hearing at the RO.  The 
RO must ensure that it send proper 
notification of the date and time of the 
hearing to the Veteran and his attorney.  

2.  After completing the requested 
action, and any additional notification 
and/or development warranted, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
attorney an appropriate Supplemental 
Statement of the Case (SSOC) that 
includes clear reasons and bases for all 
determinations and afford them with an 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purposes of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matters, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

